Citation Nr: 1118509	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-40 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a chronic lung disorder to include obstructive airway disease secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to March 1981, and from March 1982 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A right ear hearing loss was not demonstrated during the Veteran's active duty service, a sensorineural hearing loss was not compensably disabling within a year of separation from active duty, and the preponderance of the most competent evidence is against finding a relationship between service and any current right ear hearing loss.  

2.  A chronic lung disorder was not demonstrated in-service, and there is no competent and credible evidence of a nexus between any current lung disorder, to include obstructive airway disease, and service to include in-service exposure to asbestos.


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred or aggravated during active service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  A chronic lung disorder, to include obstructive airway disease due to asbestos exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated October 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection-Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.
Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty Military Occupational Specialties Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty Military Occupational Specialties Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty Military Occupational Specialties Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty military occupational specialty or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty Military Occupational Specialties Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty Military Occupational Specialties Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty Military Occupational Specialties Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).  
M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.
In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States Court of Appeals for Veterans Claims (Court) found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).
In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.
The provisions of 38 U.S.C.A. § 1103 prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  38 C.F.R. § 3.300.  As the Veteran's claim of entitlement to service connection for a lung disorder was presented after June 9, 1998, 38 U.S.C.A. § 1103 must be applied in this case.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

Factual Background and Analysis

The Veteran contends that his right ear hearing loss is due to service.  The service treatment records reveal that the appellant's March 1977 report of medical examination for enlistment showed normal ears, and he denied any history of hearing loss in his March 1977 report of medical history.   The audiological evaluation showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
5
10

At a September 1978 audiometric evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
20
25

The Veteran's February 1982 report of medical examination reported normal ears.  The audiological evaluation showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
15

While the appellant denied a history of any hearing loss at his July 1984 separation examination, the examiner opined that the appellant had a bilateral hearing loss, greater in the left ear than the right.  Audiometric studies revealed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
25

The only available pertinent post-service medical evidence is a March 2009 VA examination report.  The examiner acknowledged that the Veteran had been exposed in-service to generator, boiler and pump noise in an engine room.  Hearing tests results demonstrated a mild sloping to severe right ear sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's right ear hearing loss was related to in-service noise exposure since an evaluation at discharge revealed normal right ear hearing acuity.  

In October 2009, the Veteran submitted his substantive appeal and argued that he served as a ship's machinist mate and worked in the engine rooms.  He contended that since his right ear was exposed to the same level of noise as his service-connected left ear, and that the onset of his hearing loss was caused by the same in-service exposure.  The Veteran contended that since his left ear hearing loss was found to be due to in-service exposure, his right ear hearing loss should be service connected as due to noise exposure as well.

After consideration of all the evidence, the Board finds that the preponderance of the most competent evidence is against the claim.  As noted, 38 C.F.R. § 3.385 provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater.  Hence, while the Veteran clearly was exposed to a hostile acoustic environment in-service, and while he was diagnosed with a hearing loss in-service, at no time in-service did the appellant ever show a hearing loss disability as that term is defined by regulation.  38 C.F.R. § 3.385.  Moreover, a compensably disabling sensorineural hearing loss was not demonstrated within one year of separation from active duty, and consequently presumptive service connection cannot be granted under 38 C.F.R. §§ 3.307, 3.309.  

Finally, while the appellant now shows right ear pure tone thresholds that meet the requirements of 38 C.F.R. § 3.385, there is no competent evidence linking a current right ear hearing loss to service.  Indeed, the only competent evidence of record addressing the etiology of any current right ear hearing loss is a March 2009 VA examination report which found no relationship between any current right ear hearing loss and service.  While the appellant is competent to state that his hearing became worse while on active duty, he is not competent to offer a medical opinion addressing the etiology of his current sensorineural hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light if the foregoing, the Board finds that the preponderance of the most competent evidence is against the claim.  Therefore, the claim is denied.

A lung disorder to include chronic obstructive airway disease-

Factual Background and Analysis

The Veteran contends that a lung disorder to include obstructive airway disease is related to in-service asbestos exposure.  For the reasons described below, the Board disagrees.

The Veteran's March 1977 enlistment and February 1981 discharge reports of medical examination noted normal lungs.  An August 1978 clinic record noted that the Veteran experienced shortness of breath after primer paint fume and heavy dust exposure.  An impression of bilateral patchy pneumonitis of uncertain etiology was noted.  Limited duty was recommended and the Veteran was advised that he should stop smoking.  

A February 1982 report of medical history noted that the Veteran reported that he did not have shortness of breath, pain or pressure in the chest or a chronic cough.  

The July 1984 separation medical examination report noted normal lungs and the appellant's medical history report from that date reveals that he denied a history of shortness of breath, pain or pressure in the chest or a chronic cough.  

The Veteran's service records demonstrate that he served on machinist's mate.  

The  claims file includes a March 2009 VA respiratory examination.  The examiner noted the Veteran's report that he had been exposed to asbestos.  The Veteran denied a history of pleural thickening, mesothelioma or evidence of asbestosis.  During his examination, the Veteran explained that he had noticed increasing shortness of breath with exertion.  He reported working as a tree trimmer and that he had an increasing intolerance to humidity which caused increased fatigue and shortness of breath.  The examiner noted that the Veteran had smoked cigarettes continuously since service.  A diagnosis of obstructive airway disease was provided.  Following the examination the examiner opined that at present, the Veteran demonstrated no objective evidence of asbestosis or other asbestos-related diseases or illnesses.  

In his October 2009 VA-9 substantive appeal, the Veteran noted that his examiner determined that he had obstructive airway disease and that the RO determined that the Veteran's service put him at high risk for asbestos exposure.  The Veteran stated his belief that his VA examiner's findings were influenced by his bias against smokers.  

In this case, the preponderance of the evidence is against entitlement to service connection for a lung disorder to include obstructive airway disease.  Given the Veteran's military occupational specialty, in-service asbestos exposure was possible.  The medical evidence, however, fails to show either an in-service incurrence of obstructive airway disease or competent medical evidence of a current lung disorder due to service to include due to any in-service asbestos exposure.  In fact, there is no competent evidence linking any current lung disorder to service.

The Veteran's service treatment records note normal lungs at service separation.  Further, any acute in-service lung disorder caused by paint inhalation was not chronically disabling in-service, and the evidence strongly points to the conclusion that any temporary problem resolved entirely as neither the Veteran's enlistment examination from his second tour of service nor his treatment records from that tour of duty note any lung disorder due to paint inhalation or due to any other cause.  An in-service incurrence of a chronic lung disorder is not, therefore, demonstrated.  

While an in-service incurrence of a lung disorder, to include obstructive airway disease has not been demonstrated, service connection may be established where exposure to asbestos is shown to be the cause of a current lung disorder.  The Veteran asserts that he was exposed to asbestos which caused his obstructive airway disease.  While the Veteran is credible he is not, as a lay person, competent to speak to the etiology of his disorder as the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is he is not competent to render a medical opinion regarding the etiology of any current lung disorder.  Thus, a medical opinion linking the Veteran's lung disorder to service is necessary in order to establish service connection.

No such a medical opinion is unavailable.  As noted in his March 2009 report, the VA examiner did not find any disease that was related to asbestos exposure.  Instead the examiner diagnosed Veteran with obstructive airway disease and noted his extensive smoking history.  Service connection for all disorders based on any in-service tobacco use is prohibited as a matter of law.  38 U.S.C.A. § 1103.

As the evidence preponderates against finding an in-service incurrence of a lung disorder, to include obstructive airway disease or a competent medical evidence of a nexus linking the Veteran's service to any current lung present disorder, the preponderance of the evidence is against the claim.  The claim is therefore denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for obstructive airway disease, to include as secondary to asbestos exposure, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


